ACCEPTED
                                                                                                       04-15-00812-CV
                                                                                         Filed 12/21/2015 5:21:03 PM
                                                                                        FOURTH COURT     OF Guerrero
                                                                                                    R. David APPEALS
                                                                                                SAN ANTONIO,
                                                                                                         District TEXAS
                                                                                                                  Clerk
                                                                                             Jim12/30/2015  1:21:53
                                                                                                 Wells County,       PM
                                                                                                                 Texas
                                                                                                        KEITH HOTTLE
                                                                                               Sandra Garcia,  Deputy
                                                                                                                 CLERK
                                 04-15-00812-CV

                                 CAUSE NO. 13-03-52114-CV                      FILED IN
                                                                        4th COURT OF APPEALS
MELISSA HERNANDEZ,                               §                IN THE SAN  ANTONIO,
                                                                          DISTRICT       TEXAS
                                                                                      COURT
Plaintiff,                                       §                      12/30/2015 1:21:53 PM
                                                 §                          KEITH E. HOTTLE
v.                                               §                79TH JUDICIALClerk
                                                                                   DISTRICT
                                                 §
CHRISTUS SPOHN HEALTH SYSTEM                     §
CORPORATION, D/B/A CHRISTUS                      §
SPOHN HOSPITAL KLEBERG                           §
AND ANDRES BUENO,                                §
Defendants.                                      §             JIM WELLS COUNTY, TEXAS

             DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A
                    CHRISTUS SPOHN HOSPITAL KLEBERG’S
                      NOTICE OF ACCELERATED APPEAL

         PLEASE TAKE NOTICE that Defendant CHRISTUS Spohn Health System

Corporation d/b/a CHRISTUS Spohn Hospital Kleberg (“Defendant”) hereby appeals from the

interlocutory Order denying Defendant’s motion to dismiss, filed pursuant to section 74.351(b)

of the Texas Civil Practice & Remedies Code, which Order the trial court (the Hon. Richard C.

Terrell) signed on Dec. 1, 2015. A true and correct copy of the interlocutory Order is attached

hereto as Exhibit A and is incorporated herein by reference.

         Defendant perfects this appeal from the interlocutory Order under the provisions of

section 51.014(a)(9) of the Texas Civil Practice & Remedies Code. This appeal is accelerated,

per the terms of rule 28.1 of the Texas Rules of Appellate Procedure.

         Defendant will appeal to the Court of Appeals for the Fourth District of Texas at San

Antonio, which has jurisdiction over appeals from the district courts of Jim Wells County. T EX.

GOV’T CODE §§ 22.201(e), 22.220. Defendant timely files this Notice of Accelerated Appeal on

or before Dec. 21, 2015, within twenty days from the date the trial court signed the interlocutory

Order (Dec. 1, 2015). TEX. R. APP. P. 26.1(b).




DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A CHRISTUS SPOHN HOSPITAL
KLEBERG’S NOTICE OF ACCELERATED APPEAL – Page 1
D/938539v1
         Defendant will serve this Notice on all parties to the trial court’s interlocutory Order; will

provide the clerk of the Fourth Court of Appeals with a copy of this Notice of Accelerated

Appeal, pursuant to rule 25.1(e) of the Texas Rules of Appellate Procedure; and will tender the

appeal filing fee to the Clerk of the Fourth Court of Appeals, along with its Docketing Statement.

                                                Respectfully submitted,

                                                COOPER & SCULLY, P.C.

                                                By: /s/ Michelle E. Robberson _________________
                                                     MICHELLE E. ROBBERSON
                                                     Texas Bar No. 16982900
                                                     michelle.robberson@cooperscully.com

                                                900 Jackson Street, Suite 100
                                                Dallas, Texas 75202
                                                214-712-9500
                                                214-712-9540 (fax)


                                                EVANS, ROWE & HOLBROOK

                                                By: /s/ Blaine A. Holbrook ___________________
                                                     BLAINE A. HOLBROOK
                                                     Texas Bar No. 24008446
                                                     bholbrook@evans-rowe.com
                                                     NICKI K. ELGIE
                                                     Texas Bar No. 24069670
                                                     nelgie@evans-rowe.com

                                                10101 Reunion Place, Suite 900
                                                San Antonio, Texas 78216
                                                (210) 340-6555
                                                (210) 340-6664 (fax)

                                                ATTORNEYS FOR DEFENDANT CHRISTUS
                                                SPOHN HEALTH SYSTEM CORPORATION
                                                D/B/A CHRISTUS SPOHN HOSPITAL
                                                KLEBERG




DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A CHRISTUS SPOHN HOSPITAL
KLEBERG’S NOTICE OF ACCELERATED APPEAL – Page 2
D/938539v1
                                CERTIFICATE OF SERVICE

         I hereby certify that I served a true and correct copy of this Notice on the following

counsel of record via e-filing on this 21st day of December, 2015:

Thomas J. Henry
thenry@thomasjhenrylaw.com
Greggory A. Teeter
gteeter@thomasjhenrylaw.com
The Law Offices of Thomas J. Henry
521 Starr Street
Corpus Christi, Texas 78401
Counsel for Plaintiff

                                              /s/ Michelle E. Robberson____________________
                                             Michelle E. Robberson




DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A CHRISTUS SPOHN HOSPITAL
KLEBERG’S NOTICE OF ACCELERATED APPEAL – Page 3
D/938539v1
EXHIBIT A
361-668.-5732                                                                         03:44:11 p.m.   12-07-2015        213

                                                                                              Filed 12-01-2015 @ 4:00 pm
                                                                                              R. David Guerrero
                                                                                              District Clerk
                                                                                              Jim Wells County, Texas
                                                CAUSE NO. 13-03-52114-CV                      Diana Guerra-Acero, Deputy
                 MELISSA HERNANDEZ,                                             IN THE DISTRICT COURT
                 Plaintiff

                 VS.

                 CHRISTUS SPOHN HEALTH                                           7914 JUDICIAL DISTRICT
                 SYSTEM CORPORATION, D/B/A
                 CHRISTUS SPORN HOSPITAL
                 KLEBERG AND ANDRES BUENO,
                 Defendants                                                JIM WELLS COUNTY, TEXAS


                                ORDER DENYING DEFENDANT'S OBJECTIONS TO
                             PLAINTIFF'S EXPERT REPORTS AND MOTION TO DISMISS


                       The Court heard Defendant Christus Spohn Health System Corporation, D/B/A Christus

                Spohn Hospital Kleberg's Objections to the Sufficiency of Plaintiff's Supplemental Expert Reports

                and Motion to Dismiss with Prejudice ("Defendant's Motion") on November 10, 2015. After

                considering the motion, responses and other papers filed in this case, argument of counsel, and

                taking judicial notice of the materials on file in this case, the Court finds that Defendant's Motion

                should be DENIED.

                       IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that Christus Spohn

                Health System Corporation, D/B/A Christus Spohn Hospital Kleberg's Objections to the

                Sufficiency of Plaintiff's Supplemental Expert Reports and Motion to Dismiss with Prejudice is

                DENIED.
                                12-01-
                       Signed: November„, 2015.



                                                                               owabIC     'eD4dC.erre%
                                                                              Presiding Judge




                                                                1.
361-668-5732                                              03:44:22 p.m.   12-07-2015   313




               Agreed As To Substance and Form:

               LAW OFFICES OF THOMAS J. HENRY

                 /s/ Gregg A. Teeter
               THOMAS J. HENRY
               STATE BAR No. 09484210
               GREGORY A. TEETER
               STATE BAR No. 24033264
               CURTIS W. FITZGERALD, II
               STATE BAR No. 24012626
               *Ewa.: gteeter-svc@tjhltnv.com

               ATTORNEYS FOR PLAINTIFF,
               MELISSA HERNANDEZ


               *AND*

               Agreed As To Form Only:

               EVANS, ROWE & HOLBROOK

               Is/ Nicki K Elgie
               BLAME A. HOLBROOK
               STATE BAR No. 24008446
               NICKI K. ELGIE
               STATE BAR No. 24069670
               10101 Reunion Place, Suite 900
               San Antonio, Texas 78216
               Telephone: 210-340-6555
               Facsimile: 210-340-6664
               Email: bholbrook@evans-rowe.com
               Email: nelgiefatevans-rowe.com


               ATTORNEYS FOR DEFENDANT,
               CHRISTUS SPOHN HEALTH SYSTEM CORPORATION
               Data CHRISTUS SPOHN HOSPITAL KLEBERG




                                                  2.